Citation Nr: 1542009	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-15 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as due to a service-connected right shoulder disability.   


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1965 to August 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2011, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

The case was remanded by the Board in November 2013 so that additional VA treatment records could be obtained and so that VA examination could be performed.  This was accomplished and the case has been returned for appellate consideration.    

By decision dated in October 2014, the Board rendered determinations regarding the majority of the issues that had been developed and certified for appellate consideration.  At that time, the issue of service connection for a left shoulder disorder was again remanded for further development of the evidence.  This was accomplished and the issue has been returned for further appellate action.  


FINDING OF FACT

A chronic left shoulder disorder was not evident during service or until many years thereafter, is not shown to have been caused by any in-service event, and is not caused by, or increased in severity beyond the natural progress of the disease, by a service-connected disability.  



CONCLUSION OF LAW

A chronic left shoulder disorder was neither incurred in nor aggravated by service, and is not caused or aggravated by a service connected disease or disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  In March 2009 the Veteran acknowledged receipt of a letter that explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  It is noted that an April 2013 supplemental statement of the case (SSOC) readjudicated the matters after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in March 2014, with June 2015 addendum.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R.  3.159(c)(4) (5

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Left Shoulder Disorder

The Veteran contends that service connection should be established for a left shoulder disability.  His primary contention is that his left shoulder disability is related to his service-connected right shoulder disability.  Review of the record shows that service connection is currently in effect for diabetes mellitus, type II, rated 20 percent disabling; the postoperative residuals of a right acromioclavicular separation with residual scar and degenerative joint disease and ossification of the cortical clavicular ligament, rated 10 percent disabling; neuropathy of the left upper extremity, rated 10 percent disabling; and neuropathy of the right upper extremity, rated 10 percent disabling.  

Review of the Veteran's STRs shows no complaint or manifestation of a left shoulder disability, but there was a notation of an abrasion of the left scapula.  The diagnosis was abrasion of the back.  In June 1969, while being evaluated for a separation of the left acromioclavicular joint, X-ray studies were performed on each of the Veteran's shoulders.  At that time, the studies demonstrated disability in the right shoulder only.  On examination for separation from service, clinical evaluation of the upper extremities was normal.  

Private treatment records include a September 2010 report of treatment for complaints of left shoulder pain.  He dated the onset of the symptoms several months earlier while moving a tool box.  His current symptoms included an ability to bear weight, but with some pain.  An MRI study showed a diagnosis of rotator cuff injury.  

An examination was conducted by VA in March 2014.  At that time, the diagnosis was that the Veteran did not have, nor had he ever had, a shoulder or arm condition.  Review of his medical history noted only the Veteran's carpal tunnel syndrome (CTS), stating that he denied any symptoms of the left arm other than CTS symptoms.  In a June 2015 addendum conducted pursuant to remand by the Board, the examiner noted the prior notation of injury of the left rotator cuff then stated that any chronic left shoulder disability, including injury of the left rotator cuff, was not of service onset or otherwise related to service, including as caused or aggravated by the Veteran's service-connected right shoulder disability.  The rationale was that the Veteran did not have any history of injury or complaints in the left shoulder during service and that the right shoulder condition was completely isolated geographically from the left shoulder and did not play any role in the subsequent development of any chronic left shoulder condition.  The examiner went on to state that the presence of rotator cuff tears in the elderly population was extremely frequent and the Veteran's left shoulder condition was likely idiopathic in nature and unrelated to his previous right shoulder injury.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not, however, reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In this case, there is no indication that the Veteran sustained a chronic left shoulder disability while he was on active duty.  The only treatment notation in service referenced a laceration on his scapula, or back.  Neither is a left shoulder disorder shown in the years soon after service or until 2010 when he injured the shoulder lifting a tool box.  The United States Court of Appeals for Veterans Claims has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of left shoulder complaints, symptoms, or findings for nearly four decades between the period of active service and his first left shoulder problem is itself evidence which tends to show that the left shoulder disability did not have its onset in service or for years thereafter.  

Regarding the Veteran's contention that his left shoulder disorder is caused or aggravated by his service-connected right shoulder disorder, the Board notes that the only medical opinion contained in the record is to the effect that there is no relationship between the two disabilities.  The examiner opined that the rotator cuff injury that the Veteran sustained was more likely age related and separate and distinct from any right shoulder disability.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic left shoulder disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a chronic left shoulder disorder, to include as due to a service-connected right shoulder disability, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


